DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 is objected to because of the following informalities:  line 14 – ‘at least one wire’ should be amended to - - at least one of the plurality of wires - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  line 15 – ‘the at least one opening’ should be amended to - - at least one opening - - because it appears to be the first introduction to at least one opening.  Appropriate correction is required.
Claim 1, line 16; claim 10, line 2; claim 11, line 2; claim 12, line 5; claim 15, line 16; claim 16, line 20; claim 17, line 21; claim 17, line 24; claim 19, lines 1- 2; claim 20, lines 1- 2 are objected to because of the following informalities:  ‘the wires’ should be amended to - - the plurality of wires - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 2, line 1; claim 10, line 2; claim 15, line 9; claim 15, line 10; are objected to because of the following informalities:  ‘the stents’ should be amended to - - the plurality of stents - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 1- ‘the inside wall’ should be amended to - - the inside surface - -   in order to remain consistent with previous claim terminology.  Appropriate correction is required.
3 is objected to because of the following informalities:  lines 2- 3- ‘the proximal apex of the radially self-expanding stent’ should be amended to - - an apex of the at least a portion of the radially self-expanding stents - - because, according to claim 1, the openings are defined by “at least a portion of the radially self-expanding stents” (See claim 1, lines 9- 10).  Appropriate correction is required.  
Claim 5 is objected to because of the following informalities: line 1 – ‘at least two openings’ should be amended to - - at least two of the plurality of openings - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities: line 1 – ‘the openings’ should be amended to - - the at least two of the plurality of openings - - in order to remain consistent with previous claim terminology.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  lines 2- 3 – ‘the distal apex of the stent’ should be amended to - - a distal apex of the at least a portion of the radially self-expanding stents - - because, according to claim 1, the openings are defined by “at least a portion of the radially self-expanding stents” (See claim 1, lines 9- 10).  Appropriate correction is required.  
Claim 7 is objected to because of the following informalities:  line 4 – ‘the proximal apex of the stent’ should be amended to - - a proximal apex of the at least a portion of the radially self-expanding stents - - because, according to claim 1, the openings are defined by “at least a portion of the radially self-expanding stents” (See claim 1, lines 9- 10).  Appropriate correction is required.  
17 is objected to because of the following informalities:  line 21 – ‘the wires.’ should be amended to - - the wires, - - or - - the wires; - - because the entire claim should be one sentence and should not have a period - - . - - prior to the end of the claim recitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 10, 15- 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marmur et al. (US Pub. No. 2016/0302950 A1).

    PNG
    media_image1.png
    519
    881
    media_image1.png
    Greyscale

Regarding claim 1, Marmur discloses a delivery system, comprising:

i)    a luminal graft component (144) (Figs. 7A- 7B) defining a fenestration (180, 182, 184) (Figs. 7A- 7C, 9, 13C- 13J) (P. [0403]) and having a proximal open end, a distal open end, an outside surface and an inside surface, the inside surface defining a lumen extending from the proximal open end to the distal open end, and
ii)    a plurality of stents (46) (Figs. 3- 4C, 6F) distributed longitudinally along and fixed to the luminal graft component proximally and distally to the fenestration (180, 182, 184), and wherein at least one of the luminal graft component (144) and at least a portion of the radially self-expanding stents (46) define, separately or in combination, openings (O) (See Annotated Fig. 4c, See blow-up in Fig. 3) (P. [0366] - - portion 62 of restraining wire 60 physically engages longitudinal portion 70 by passing through (e.g., being threaded through) one or more elements of longitudinal portion 70) within the lumen and distributed about the fenestration (180, 182, 184) (See Fig. 9); and
b)    a plurality of wires (60A, 60B, 60C, 6D) (Figs. 2- 9, 13C- 13J) extending longitudinally through the lumen of the luminal graft component (144) and at least one of the proximal open end and the distal open end, at least one wire (60A, 60B, 60C, 6D) on each lateral side of the fenestration (180, 182, 184) extending longitudinally through 
Regarding claim 2, Marmur further discloses wherein the stents (46) are radially self-expanding and include struts that define proximal and distal apices (See Fig. 6F) (P. [0357]).
Regarding claim 3, Marmur further discloses wherein the openings (O) are each defined by the inside wall of the luminal graft component (144) and the proximal apex of the radially self-expanding stent (46) (See Annotated Fig. 4C, See Figs. 3, 9) (Ps. [0362], [0366], [0404]).
Regarding claim 4, Marmur further discloses wherein the openings (O) are distributed laterally to the fenestration (180, 182, 184) (See Fig. 9).
Regarding claim 5, Marmur further discloses wherein at least two openings (O) are on each lateral side of the fenestration (180, 182, 184) (See Fig. 9).
Regarding claim 6, Marmur further discloses wherein the openings (O) on each lateral side of the fenestration (180, 182, 184) are arranged longitudinally along the luminal graft component (144) relative to each other (See Fig. 9).
Regarding claim 7, Marmur further discloses wherein the openings (O) on each lateral side of the fenestration (180, 182, 184) include openings (O) defined by the luminal graft component (144) and the distal apex of the stent (46) immediately proximal to the fenestration (180, 182, 184), and by the luminal component (144) and the 
Regarding claim 8, Marmur further discloses wherein the fenestration (180, 182, 184) is nested between at least one of the struts of the immediately proximal stent (46) and the struts of the immediately distal stent (46) (See Figs. 7C, 9).
Regarding claim 9, Marmur further discloses wherein the fenestration is nested between the struts of the both immediately proximal stent and the immediately distal stent (See Figs. 7C, 9).
Regarding claim 10, Marmur further discloses wherein at least a portion of the opening (O) through which the wires (60A, 60B, 60C, 60D) extend are defined completely by the stents (46) (See Annotated Fig. 4C, See blow-up in Fig. 3).
Regarding claim 15, Marmur discloses a delivery system, comprising: 
a) a stent graft (140) (Figs. 3-4C, 6F- 7C, 13C- 13J) (P. [0403] - - stent-graft 140 is the same as stent-graft 40, described hereinabove, except that stent-graft 140 (including at least a covering element 144 thereof) is shaped so as to define one or more lateral fenestrations, such as three lateral fenestrations 180, 182, and 184),  including
i)    a luminal graft component (144) (Figs. 7A- 7B) defining a fenestration (180, 182, 184) (Figs. 7A- 7C, 9, 13C- 13J) (P. [0403]) and having a proximal open end, a distal open end, an outside surface and an inside surface, the inside surface defining a lumen extending from the proximal open end to the distal open end, and

b)    a plurality of wires (60A, 60B, 60C, 6D) (Figs. 2- 9, 13C- 13J) extending longitudinally through the lumen of the luminal graft component (144) and at least one of the proximal open end and the distal open end, at least one wire (60A, 60B, 60C, 6D) on each lateral side of the fenestration (180, 182, 184) extending between longitudinally aligned bare apices on each respective radial side of the fenestration (180, 182, 184) (See Figs. 7C, 9), whereby the stent graft (140) is radially constricted at the fenestration (180, 182, 184) by the wires (60A, 60B, 60C, 6D) (Ps. [0362], [0366], [0404] - - restraining wire 60 prevents the full radial expansion of first and second longitudinal portions 70 and 170 of stent-graft 140, and, optionally, a longitudinal portion of the stent-graft between the first and second longitudinal portions) (See Figs. 7C, 9).
Regarding claim 16, Marmur discloses a delivery system, comprising: 
a)  a handle (20) (Figs. 1, 14A- 14E);
b)  a guidewire catheter (36, 436) (Figs. 2- - 5, 6B- 9, 10C-10F, 12A- 12C, 13C- 13I) (Ps. [0361], [0430] - - polymer tube 36 and 436 being structurally the same and having bores, including a guidewire bore are interpreted as a guidewire catheters) extending distally from the handle (20) and having a distal end;

d)  a stent graft (140) (Figs. 3-4C, 6F- 7C, 13C- 13J) (P. [0403] - - stent-graft 140 is the same as stent-graft 40, described hereinabove, except that stent-graft 140 (including at least a covering element 144 thereof) is shaped so as to define one or more lateral fenestrations, such as three lateral fenestrations 180, 182, and 184) having
i)    a proximal open end near the nose cone (32),
ii)    a distal open end,
iii)    a wall (144) (Figs. 7A- 7B) extending between the proximal open end and the distal open end, the wall (144) defining a lumen through which the guidewire catheter (36, 436) extends, and
iv)    a plurality of radial stents (46) (Figs. 3- 4C, 6F)  distributed longitudinally along the wall (144), wherein at least one of the wall (144) and the radial stents (46) define, separately or in combination, openings (O) (See Annotated Fig. 4c, See blow-up in Fig. 3) (P. [0366] - - portion 62 of restraining wire 60 physically engages longitudinal portion 70 by passing through (e.g., being threaded through) one or more elements of longitudinal portion 70) within the lumen and distributed about the fenestration (180, 182, 184) (See Fig. 9); and
e)    a plurality of wires (60A, 60B, 60C, 6D) (Figs. 2- 9, 13C- 13J) extending distally from the handle (20) (See Fig. 14D) and longitudinally through the lumen and at least one of the proximal open end and the distal open end, at least one wire (60A, 60B, 60C, 6D) being on either lateral side of the fenestration (180, 182, 184), the plurality of 
Regarding claim 17, Marmur discloses a method for delivering a fenestrated stent graft to an aneurysm site of a patient, wherein the aneurysm site spans a portion of an artery that includes an arterial branch, comprising the steps of:
a)    directing a delivery system to an aneurysm site of a patient (310) (Figs. 13A- J) (Fig. 13B) (P. [0442]), the delivery system includes:
i)    a stent graft (140) (Figs. 3-4C, 6F- 7C, 13C- 13J) (P. [0403] - - stent-graft 140 is the same as stent-graft 40, described hereinabove, except that stent-graft 140 (including at least a covering element 144 thereof) is shaped so as to define one or more lateral fenestrations, such as three lateral fenestrations 180, 182, and 184) having
1)    a luminal graft component (144) (Figs. 7A- 7B) defining a fenestration (180, 182, 184) (Figs. 7A- 7C, 9, 13C- 13J) (P. [0403]) and having a proximal open end, a distal open end, an outside surface and an inside surface, the inside surface defining a lumen extending from the proximal open end to the distal open end, and
2)    a plurality of stents (46) (Figs. 3- 4C, 6F) distributed longitudinally along and fixed to the luminal graft component proximally and distally to the fenestration (180, 182, 184), and wherein at least one of the luminal graft component (144) and at least a portion of the radially self-
ii)    a plurality of wires (60A, 60B, 60C, 6D) (Figs. 2- 9, 13C- 13J) extending longitudinally through the lumen of the luminal graft component (144) and at least one of the proximal open end and the distal open end, at least one wire (60A, 60B, 60C, 6D) on each lateral side of the fenestration (180, 182, 184) extending longitudinally through the at least one opening, whereby the stent graft (140) is selectively constrained by the wires (60A, 60B, 60C, 6D) (Ps. [0362], [0366], [0404] - - restraining wire 60 prevents the full radial expansion of first and second longitudinal portions 70 and 170 of stent-graft 140, and, optionally, a longitudinal portion of the stent-graft between the first and second longitudinal portions), 
b)    aligning the fenestration of the stent graft (180, 182, 184) with the proximal end of the arterial branch (312A, 312B) (Figs. 13A- 13B) (Ps. [0442], [0448] - - align the fenestrations with the ostia of the branching arteries as shown in Fig. 13G);
c)    retracting the wires (60A, 60B, 60C, 6D) to release the constricted portion of the stent graft (140) spanning the fenestration (180, 182, 184), whereby the fenestration (180, 182, 184) is proximate to the proximal end of the arterial branch (312A, 312B), 
Regarding claim 18, Marmur further discloses further including the step of delivering a branch prosthesis (690A, 690B, 690C) (Figs. 13I- 13J) through the lumen and then through the fenestration (180, 182, 184), thereby bridging the fenestration (180, 182, 184) with the arterial branch (312A, 312B) (See Fig. 13I) (P. [0451]).
Regarding claim 20, Marmur further discloses wherein the branch prosthesis (690A, 690B, 690C) is delivered after retracting the wires (60A, 60B, 60C, 6D) from the openings (O) (See Fig. 13I) (P. [0451]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12- 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marmur et al. (US Pub. No. 2016/0302950 A1) in view of Rao et al. (US Pub. No. 2015/0335452 A1).
Regarding claim 12, Marmur discloses the system of claim 2, Marmur further including:


b)    a nose cone (32) (Figs. 1- 3, 4C- 9, 10B- 10F, 11, 13B-13I) fixed to the distal end of the guidewire catheter (36, 436) (P. [0355] - - since delivery shaft 30 comprises an inner shaft 36 and a distal tip 32 as a unitary structure, nose cone 43 is interpreted as being fixed to the distal end of guidewire catheter (36, 436)) and defining at least in part an opening that releasably retains the distal ends of the wires (74) (Figs. 2- 3, 4C) (P. [0365] - - restraining wire 60, which terminates at a free distal end 74 thereof that may extend into an interior of distal tip 32, is not fixed to delivery shaft 30, and is free to be proximally withdrawn from first enclosed longitudinal segment 52, and thus to free longitudinal portion 70 of stent-graft 40; longitudinal segment 52 may also extend into an interior of distal tip 32);
d)    an introducer sheath (34) (Figs. 1- 9, 10B- 10F, 12A- 12C, 13B- 13D) having a proximal end and a distal end, the introducer sheath (34) at least partially radially constraining the stent graft (140) (P. [0354]).
 (claim 12) Even though Marmur appears to disclose a proximal and distal handle movable relative to each other in Fig. 1, Marmur is silent as to the mechanism for removing the introducer sheath from the stent graft.
However, Rao teaches a stent delivery system having a mechanism for removing the introducer sheath from the stent including
(claim 12) a proximal handle (32) (Figs. 1- 4A) fixed to the proximal end (13) (Figs. 1A, 4A) of the guidewire catheter (14) (Figs. 1-1A, 3- 4A) (P. [0047]);
d)    an introducer sheath (12) (Figs. 1- 1A, 3- 4A) having a proximal end (11) (Figs. 1A, 4A) and a distal end (16) (Figs. 1A, 4A), the introducer sheath (12) at least partially radially constraining the stent (20) (Figs. 1- 1A, 3); and
e)    a distal handle (34) (Figs. 1- 4A) fixed to the proximal end of the introducer sheath (11) (P. [0047]), whereby the distal handle (34) and the proximal handle (32) are moveable relative to each other in a longitudinal direction along a longitudinal axis of the stent (20) to thereby remove the introducer sheath (12) from the stent (20) (Fig. 4A) (Ps. [0052]- [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the handle associated with Marmur having apparent proximal and distal handles movable relative to each other to include actual proximal and distal handles movable relative to each other taught by Rao because it allows the user to grasp one of the handles and move the other relative to it (Rao - - P. [0047]; it is noted that this is not a whole scale incorporation of the Rao device, but used for the simple and well-known teaching of handles movable relative to each other).  The motivation for the modification would have been to provide the mechanism for removing the introducer sheath from the stent graft associated with Marmur involving movement of handles (Rao - - Ps. [0052]- [0053]).  
Regarding claim 13, Marmur in view of Rao discloses the system of claim 12, Marmur further disclosing wherein at least a portion of the proximal apices of the most proximal stent of the stent graft (46) are bare (See Figs. 3, blow-up in Fig. 3, Fig. 4C), .
Allowable Subject Matter
Claims 11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein at least a portion of the openings through which the wires extend are defined by ligature loops of the luminal graft component within the lumen.  Even though ligature loops of the luminal graft component within the lumen is known in the prior art as evidenced by Hartley (US Pub. No. 2004/0073289 A1) and Shalev et al. (US Pub. No. 2015/0202065 A1), the closest cited prior art reference, Marmur does not teach or suggest a reason to modify its device to include ligature loops of the luminal graft component within the lumen.
Regarding claim 14, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the apex capture assembly includes:
a)    a distal capture component at the nose cone;
b)    a proximal capture component defining tines that are mateable with the distal capture component to define a capture opening that releasably captures the proximal apices of the most proximal stent; and
c)    an apex capture catheter having a proximal end and a distal end, the proximal capture component being fixed to the distal end of the apex capture catheter, the proximal end being releasably fixed to the proximal end of the guidewire 
Even though the type of apex capture assembly is known in the prior art as evidenced by Peterson et al. (US Pub. No. 2011/0257720 A1) and Bruszewski et al. (US Pub. No. 2012/0271401 A1), the closest cited prior art reference, Marmur does not teach or suggest a reason to modify its device to include the claimed type of apex capture assembly.
Regarding claim 19, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the branch prosthesis is delivered before retracting the wires from the openings.  The closest cited prior art reference, Marmur discloses wherein the branch prosthesis (690A, 690B, 690C) is delivered after retracting the wires (60A, 60B, 60C, 6D) from the openings (O) (See Fig. 13I) (P. [0451]) because the wires (60A, 60B, 60C, 6D) are kept within openings (O) in order to best align the fenestrations with the ostia of the branching arteries (P. [0447]) before delivering the branch prosthesis, and Marmur does not teach or suggest modifying the method in order to deliver the branch prosthesis before retracting the wires from the openings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771